
	
		I
		111th CONGRESS
		1st Session
		H. R. 3669
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Mr. Gutierrez
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To prohibit employers from carrying life insurance
		  policies on their rank and file employees.
	
	
		1.Short titleThis Act may be cited as the
			 Employer-Owned Life Insurance
			 Limitation Act.
		2.Prohibition on
			 employer-owned life insurance of most employees
			(a)General
			 prohibitionIt shall be
			 unlawful for any employer to carry an employer-owned life insurance policy on
			 any employee of such employer whose salary is less than $1,000,000 per
			 year.
			(b)Mandatory
			 cancellationIt shall be
			 unlawful for any employer to carry an employer-owned life insurance policy not
			 prohibited by subsection (a) for any employee after 30 days after such employee
			 terminates employment with such employer.
			3.Disclosure
			 requiredNot later than 30
			 days after the date on which an employer purchases any employer-owned life
			 insurance policy not prohibited by section 2(a), the employer shall provide to
			 the employee who is the subject of the employer-owned life insurance policy a
			 written notice that contains—
			(1)a
			 statement that the employer carries an employer-owned life insurance policy on
			 the life of the employee;
			(2)the identity of
			 the insurance carrier of the policy;
			(3)the benefit amount
			 of the policy; and
			(4)the name of the
			 beneficiary of the policy.
			4.Civil
			 ActionAny employee who is the
			 subject of an employer-owned life insurance policy carried by his or her
			 employer in violation of section 2 (or the spouse or next of kin of such an
			 employee in the case of a deceased employee) may commence a civil action in an
			 appropriate district court of the United States—
			(1)to enjoin the
			 employer from carrying such a policy; and
			(2)to obtain damages
			 in an amount that is the greater of $500,000 or—
				(A)in the case of a deceased employee, 3 times
			 the amount of any benefit paid or payable to the employer from the
			 employer-owned life insurance policy; or
				(B)in the case of an employee who has not
			 died, 3 times the amount of any benefit that would be payable to the employer
			 from the employer-owned life insurance policy if the employee had died on the
			 day on which such action was commenced.
				5.DefinitionsAs used in this Act—
			(1)the terms
			 employer and employee have the meaning given such
			 terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203);
			 and
			(2)the term employer-owned life
			 insurance policy means a life insurance policy purchased by an employer
			 where the insured is an employee of the employer and the beneficiary is the
			 employer.
			6.GAO
			 StudyThe Comptroller General
			 shall study the incidence of employers carrying employer-owned life insurance
			 policies on their employees, the effect of this Act on such practices, and the
			 number of actions brought under section 4 during the first 2-year period
			 following the date of enactment of this Act. In conducting such a study, the
			 Comptroller General shall consult with the Internal Revenue Service regarding
			 information on such policies that has been reported to the Service. Upon
			 conclusion of the study, the Comptroller General shall transmit to Congress a
			 report assessing the efficacy of this Act in eliminating or limiting
			 employer-owned life insurance policies.
		7.Effective
			 dateThis Act shall take
			 effect 90 days after the date of its enactment.
		8.Criminal
			 penaltiesAny employer who
			 commits a violation of section 2(a) upon conviction thereof, shall be deemed
			 guilty of a misdemeanor and shall be fined $500,000 and imprisoned for up to 1
			 year.
		
